COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Cornelius Milan Harper v. The State of Texas

Appellate case number:     01-14-00641-CR

Trial court case number: 11-DCR-056513

Trial court:               434th District Court of Fort Bend County

       On August 13, 2015, this Court abated the appeal and remanded to the trial court to
determine whether portions of the reporter’s record had inaccuracies that could be corrected, or if
not, whether part of the reporter’s record was lost or destroyed and to make findings whether the
record could be replaced by agreement or if it was necessary to the resolution of the appeal. We
asked the trial court to make findings of fact and conclusions of law and to file these in a
supplemental clerk’s record within 30 days. Three hearing records and supplemental clerk’s
records have been filed, the last of which were filed on December 4, 2015.
         This Court issued an order on January 21, 2016, asking appellant to update this Court on
the status of proceedings in the trial court. Appellant filed a response on January 22, 2016,
advising us that the trial court determined it was necessary for independent court reporters to
listen to the audiotapes and decide whether the reporter’s record could be corrected and certified.
Appellant did not advise us of when this process may be complete.
        On January 27, 2016, the trial judge notified us that the attorneys were reviewing the last
draft volumes of reporter’s record and were drafting exceptions, if any. The trial court further
stated they were on the verge of a final hearing, “if afforded the opportunity.” Our intent was not
to interrupt the proceedings, but only to inquire about the status of proceedings in the trial court.
This case was filed in the appellate court in July 2014, and the lack of a reporter’s record delays
resolution of this appeal.
        Accordingly, we direct the parties to jointly file, on or before February 22, 2016, a status
report identifying any pending motions, scheduled or anticipated future hearings, and an estimate
of when the process will be completed.
       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                    Acting individually
Date: February 11, 2016